Citation Nr: 1741671	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  16-37 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.

3. Whether new and material evidence has been received sufficient to reopen a claim for service connection for tinnitus.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1957 to March 1959.  This current matter comes to the Board of Veteran's Appeals (Board) on appeal from a rating decision dated August 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  As will be discussed in further detail in the following decision, the Board is herein granting the Veteran's application to reopen previously denied claims for service connection for bilateral hearing loss and tinnitus.  The underlying issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. An unappealed June 2010 rating decision denied service connection for bilateral hearing loss and tinnitus. 

2. Evidence received since the June 2010 rating decision relates to unestablished facts necessary to substantiate the Veteran's claims for service connection for bilateral hearing loss and tinnitus. 

CONCLUSIONS OF LAW

1. The June 2010 rating decision which denied service connection for bilateral hearing loss and tinnitus is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

2. Evidence received since the June 2010 rating decision is new and material, and the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). Given the favorable disposition of the actions herein, which is not prejudicial to the Veteran, no further action with respect to these issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II. New and Material Evidence

Generally, a claim denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104 (b), 7105(c). The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108. New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2016). In determining whether evidence is new and material, the credibility of the new evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to reopen properly a service-connection claim. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92. The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously denied claim.  
The June 2010 rating decision denied service connection for bilateral hearing loss and tinnitus. At that time, the RO found that the Veteran's bilateral hearing loss was not related to his active duty service because no evidence that hearing loss began in or was caused by service, and no treatment records reflecting a current diagnosis of hearing loss or tinnitus, had been received.

Since this decision became final, the Veteran has submitted VA medical treatment records noting that he has hearing loss treated by hearing aids and tinnitus. He also submitted a lay statement in which he details that he was exposed to acoustic trauma in service, specifically, that he was near explosives during basic training.  

Based on the foregoing evidence, the Board finds that the low threshold requirement for new and material evidence is satisfied with respect to the claim for bilateral hearing loss. Shade v. Shinseki, 24 Vet. App. 110 (2010). Thus, the claim for bilateral hearing loss and tinnitus is reopened. 


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for bilateral hearing loss has been received, the application to reopen this claim is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for tinnitus has been received, the application to reopen this claim is granted.  

REMAND

After review of the record, the Board regrettably finds that a remand for further development is warranted.  In this regard, VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim. See 38 U.S.C.A. § 5103A(d) (West 2014). Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159 (c)(4) (2016). See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold. 

The Veteran has submitted lay statements indicating that he was exposed to acoustic trauma while in service and that this experience resulted in his hearing loss and tinnitus. He has current hearing loss and tinnitus, and to date, he has not been afforded a VA examination for his claimed bilateral hearing loss and tinnitus.

The Board notes that the Veteran's service treatment records are not available, most likely having been destroyed in an accidental fire at the National Personnel Records Center. In cases where the Veteran's service treatment records are unavailable through no fault of his/her own, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365 (1991). There is also a heightened obligation to assist the claimant in the development of his case. Id.

In light of the above considerations, the Board concludes that medical examination and opinion is needed. Under these circumstances, evidentiary development is needed to evaluate fully and fairly the Veteran's claims for service connection for his bilateral hearing loss and tinnitus. 38 U.S.C.A. § 5103A (West. 2014). Thus, on remand, the Veteran must be afforded VA examination to determine the nature and etiology of any hearing loss and tinnitus that he may have. The examiner must include a well-reasoned medical opinion addressing the onset of the Veteran's bilateral hearing loss and tinnitus and must discuss the medical probabilities that any such disorders are related to the Veteran's time in service. The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.

Accordingly, the case is REMANDED for the following action.  (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Veteran identify any recent private treatment pertinent to his claims and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record.  

2. Upon receipt of all additional records, if any, schedule the Veteran for a VA examination for his bilateral hearing loss and tinnitus. The entire record, including a complete copy of this Remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination, including for the history of the claimed disabilities. 

The examiner is asked to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hearing loss disability and tinnitus had onset during the Veteran's service or within one year of service discharge or is otherwise etiologically related to service, to include in-service noise exposure.  In rendering this opinion, the examiner should specifically consider any lay statements given by the Veteran concerning his exposure to acoustic trauma while in service. 
 
A complete and thorough rationale must be provided for all opinions. If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3. Then readjudicate the claims for service connection for bilateral hearing loss and tinnitus. If either claim is denied or not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him and his representative opportunity to respond before returning the file to the Board for further appellate consideration of the claim.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


